1   This decision was not selected for publication in the New Mexico Appellate Reports. Please see
 2   Rule 12-405 NMRA for restrictions on the citation of non-precedential dispositions. Please also note
 3   that this electronic decision may contain computer-generated errors or other deviations from the
 4   official paper version filed by the Supreme Court.

 5          IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 6 ARLIN GAMBLE, LYNDOL WILCOX,
 7 DEWAYNE BEAGLES, and VIRGIL
 8 BEAGLES,

 9          Plaintiffs,

10 v.                                                                     No. A-1-CA-36799

11 TIMBERON WATER AND
12 SANITATION DISTRICT,

13      Defendant-Appellee,

14 _____________________________

15 IN THE MATTER OF ATTORNEY
16 CHARGING LIEN, ROBERT BEAUVAIS,
17 PA,

18          Appellant.

19 APPEAL FROM THE DISTRICT COURT OF OTERO COUNTY
20 Matthew G. Reynolds, District Judge

21   Carillo Law Firm, P.C.
22   Raúl A Carillo, Jr.
23   Steven E. Jones
24   Las Cruces, NJ. M

25 for Appellee

26 J. Robert Beauvais, P.A.
 1 J. Robert Beauvais
 2 Ruidoso, NM

 3 for Appellant
 4                             MEMORANDUM OPINION

 5 HANISEE, Judge.

 6   {1}   Attorney J. Robert Beauvais, a self-represented litigant, appeals from a

 7 memorandum decision, entered November 30, 2016, and an order, entered on

 8 February 10, 2017, addressing the accrual of post-judgment interest on the attorney

 9 charging lien in this case. [DS PDF 2; 6 RP 1377-78, 1438-41, 1484-85] This Court

10 issued a notice of proposed disposition in which we proposed to affirm. Beauvais has

11 filed a memorandum in opposition, and Timberon Water and Sanitation District filed

12 a memorandum in support of our proposed disposition. We have duly considered the

13 responses, and for the reasons stated in the notice of proposed disposition and in this

14 opinion, we affirm.

15   {2}   In our notice of proposed disposition, we noted that Beauvais was challenging

16 the district court’s decision to permit partial payments in the interpleader action, the

17 district court’s calculation of interest, and whether the district court even had

18 jurisdiction over the interpleader action “without requiring the entire amount in

19 dispute to be deposited in the court registry[.]” [CN 4-5 (quoting DS PDF 8)] In

20 support of his arguments, Beauvais relied on the settlement agreement and Rule 1-022



                                              2
 1 NMRA. [CN 5] After reviewing the record, including the settlement agreement and

 2 Rule 1-022, we stated that we were not persuaded that the district court’s decisions

 3 regarding calculation of interest were inconsistent with the settlement agreement or

 4 Rule 1-022. [CN 5]

 5   {3}   In response, Beauvais acknowledges that the settlement agreement authorized

 6 partial payments and that he agreed to accept partial payments. [MIO PDF 2]

 7 Nevertheless, he maintains that Rule 1-022 does not permit partial payments. [MIO

 8 PDF 2] Likewise, he continues to argue that this Court “should construe Rule 1-022

 9 and the settlement agreement between the parties and conclude [that he] was entitled

10 to receive post[-]judgment interest until the time the judgment was fully satisfied.”

11 [MIO PDF 3] He makes these arguments without reference to persuasive authority.

12 We have already addressed these arguments in our notice of proposed summary

13 disposition and will not revisit them here. See Hennessey v. Duryea,

14 1998-NMCA-036, ¶ 24, 124 N.M. 754, 955 P.3d 683 (“[I]n summary calendar cases,

15 the burden is on the party opposing the proposed disposition to clearly point out errors

16 in fact or law.”).

17   {4}   Therefore, for the reasons discussed above and in this Court’s notice of

18 proposed disposition, we conclude that the district court did not err in determining the

19 interest calculations in this case. Accordingly, we affirm.



                                              3
1   {5}   IT IS SO ORDERED.


2
3                             J. MILES HANISEE, Judge

4 WE CONCUR:


5
6 LINDA M. VANZI, Judge


7
8 MEGAN P. DUFFY, Judge




                               4